           Case 2:21-cv-00368-RDP Document 5 Filed 04/16/21 Page 1 of 4                   FILED
                                                                                 2021 Apr-16 AM 10:20
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

JOSEPH SCHILLECI, JR.,

              Plaintiff,

      v.                                      Case No. 2:21-cv-00368-RDP

EQUIFAX INFORMATION
SERVICES, LLC,

              Defendant.

   MOTION FOR EXTENSION OF TIME FOR DEFENDANT EQUIFAX
    INFORMATION SERVICES LLC TO ANSWER TO OTHERWISE
            RESPOND TO PLAINTIFF’S COMPLAINT
      Defendant Equifax Information Services LLC (“Equifax” or “Defendant”), by

its counsel and pursuant to Federal Rule of Civil Procedure 6(b)(1), respectfully

requests an extension of time, through and including May 19, 2021, to respond to

Plaintiffs’ Complaint, and in support thereof states:

      1.      On March 10, 2021, Plaintiff filed a Complaint in the United States

District Court of the Northern District of Alabama, Southern Division entitled,

Joseph Schilleci, Jr. v. Equifax Information Services LLC, Case No. 2:21-cv-00368-

RDP. (ECF No. 1).

      2.      Equifax was served with Plaintiff’s Complaint on March 29, 2021.

      3.      Pursuant to Federal Rules of Civil Procedure 8 and 12, Equifax’s

response to Plaintiff’s Complaint is currently due on April 19, 2021.
           Case 2:21-cv-00368-RDP Document 5 Filed 04/16/21 Page 2 of 4




      4.      In light of the COVID-19 pandemic and office closings, Equifax and

its counsel require additional time to investigate and respond to the allegations and

claims made by Plaintiff. In addition, Equifax intends to engage in good faith

settlement discussions with Plaintiff’s counsel prior to filing its response to

Plaintiff’s Complaint. Thus, in the event the parties are not able to resolve this matter,

Equifax will need sufficient time to prepare and file its responsive pleading.

Accordingly, Equifax respectfully requests an extension of the deadline to respond

to Plaintiff’s Complaint, up to and including May 19, 2021.

      5.      This motion is made in good faith, not for purposes of delay, and

granting it will not prejudice any party. This extension of time will allow Equifax

sufficient time to fully investigate the allegations and claims raised by Plaintiff’s

Complaint, confer with counsel, and prepare its response. This is Defendant

Equifax’s first request for an extension of time.

      6.      On April 2, 2021, Equifax’s counsel conferred with Plaintiff’s counsel

regarding the basis for this request and its need for an extension. Plaintiff’s counsel

indicated he would not object to a two (2) week extension, but refused to consent to

the requested thirty (30) day extension unless Defendant Equifax waived its right to

file a Rule 12(b) Motion.

      WHEREFORE, Defendant Equifax respectfully requests that this Court enter

an order (1) granting the Consent Motion for an Extension of Time and (2) providing


                                           2
        Case 2:21-cv-00368-RDP Document 5 Filed 04/16/21 Page 3 of 4




Equifax with an extension through and including May 19, 2021 to file its responsive

pleading to the Complaint.


DATED: April 16, 2021                Respectfully submitted,

                                     MAYNARD COOPER & GALE


                                     By: /s/ Brock Phillips
                                        W. Brock Phillips
                                        MAYNARD COOPER & GALE
                                        1901 Sixth Avenue North
                                        Regions Harbert Plaza - Suite 1700
                                        Birmingham, AL 35203
                                        Telephone: (205) 254-1000
                                        bphillips@maynardcooper.com

                                         Counsel for Defendant
                                         Equifax Information Services LLC




                                        3
         Case 2:21-cv-00368-RDP Document 5 Filed 04/16/21 Page 4 of 4




                          CERTIFICATE OF SERVICE
      I hereby certify that on April 16, 2021, I presented the foregoing MOTION

FOR EXTENSION OF TIME FOR DEFENDANT EQUIFAX INFORMATION

SERVICES LLC TO ANSWER TO OTHERWISE RESPOND TO PLAINTIFF’S

COMPLAINT with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to all counsel of record.


                                           /s/ Brock Phillips
                                           OF COUNSEL
